In related proceedings pursuant to Family Court Act article 10, the father appeals from an amended order of fact-finding and disposition (one paper) of the Family Court, Queens County (Richter, J.), dated May 20, 2011, which, after a fact-finding hearing, found that he neglected the subject children, released the children to their mother’s custody with supervision by the petitioner for a period of three months, and ordered him to complete a parenting skills class.
Ordered that the appeal from so much of the amended order of fact-finding and disposition as released the subject children to their mother’s custody with supervision by the petitioner for a period of three months is dismissed as academic, without costs or disbursements, as the period of supervised custody has expired; and it is further,
Ordered that the amended order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contention, the Family Court’s determination that he neglected the subject children is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Paul J., 6 AD3d 709 [2004]). The evidence adduced at the fact-finding hearing established that the father was arrested and found in possession of cocaine while he was traveling with the children to an arranged drug transaction. The father’s conduct, placing the children in near proximity to narcotics, and *1115to the very dangerous activity of narcotics trafficking, posed an imminent danger to the children’s physical, mental, and
emotional well-being (see Matter of Paul J., 6 AD3d 709 [2004]; Matter of Michael R., 309 AD2d 590 [2003]).
The father’s remaining contention is without merit. Skelos, J.E, Balkin, Leventhal and Austin, JJ., concur.